DETAILED ACTION
Claims 1-20 filed March 14th 2022 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coleman et al. (US2019/0113973) in view of Avital (US9,485,255) in view of Giancardo et al. (US2015/0272504)

 	Consider claim 1, where Coleman teaches a computing device comprising: a plurality of sensors comprising a gyroscope and an accelerometer; (See Coleman paragraph 336 where the sensors include accelerometers and gyroscopes) one or more processors;(See Coleman paragraphs 375-376) and one or more non-transitory computer-readable storage media to store instructions executable by the one or more processors to perform operations comprising: determining that a user is not given access to the computing device; (See Coleman paragraphs 87-90 where a passkey or authentication data is required to establish a connection between the client device and the SAAS platform) receiving sensor data from the plurality of sensors; (See Coleman paragraph 109, 336 where complex movements, posture tracking, and breath/body entrainment is gathered from inertial data from an onboard accelerometer) determining, based on the sensor data, that the computing device is being subject to movements outside a normal range of movements wherein the movements outside the normal range of movements indicate fatigue; (See Coleman paragraph 221-222, 253, 430 wherein the fatigue or attention test is based upon a threshold determined from a previously trained model. Features values may be categorical (e.g. normal))   determining that the user is initiating authentication process; administering an alertness test to the user; (See Coleman paragraph 430 where in order to unlock a piece of equipment a test of fatigue or attention is required) determining that the user failed the alertness test; (See Coleman paragraph 430 wherein the fatigue or attention test is based upon a threshold, thus if the user falls below the threshold the user has failed the test)  and preventing the user from given access to the computing device due to the determined fatigue. (See Coleman paragraph 430 wherein passing fatigue or attention test is based upon passing a threshold, thus if the user falls below the threshold the user has failed the test and the device remains locked)  
	Coleman teaches granting access and an authentication process, however Coleman does not explicitly teach a login process, initiating a login processes. However, in an analogous field of endeavor  (See Avital figure 5 and col 8 line 37-col 9 line 52 where Avital teaches that after receiving an authentication request a login procedure 220 begins.) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coleman by implementing a login procedure in response to an authentication request. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using known implementations of user authentication to yield predictable results. (See Coleman paragraph 75)
 	Coleman teaches fatigue, however Coleman does not explicitly teach an impaired state of consciousness. However, in an analogous field of endeavor Giancardo teaches an impaired state of consciousness. (See Giancardo paragraph 80, 95 where a subject can be identified to be in a state of sleep inertia which may be characterized as an impaired cognitive performance. The sleep inertia is identified by quantifying fatigue through a series of tests) Therefore, it would have been obvious for one of ordinary skill in the art to modify Coleman’s threshold of fatigue or attention required to unlock a piece of equipment (See Coleman paragraph 430) to be at the level of impaired cognitive performance due to sleep inertia as taught by Giancardo. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of ensuring safe operation for tasks demanding a certain level of attention. 

 	Consider claim 2, where Coleman in view of Avital in view of Giancardo teaches the computing device of claim 1, wherein the operations further comprising: automatically connecting the user to an agent at a security desk. (See Coleman paragraph 430, 448, 456, 492 where the data is sent to a dispatcher that can monitor each driver. The dispatcher can connect to their respective team members. Thus, the dispatcher is an agent at a desk managing the safety and security of the drivers in the fleet.) 

 	Consider claim 3, where Coleman in view of Avital in view of Giancardo teaches the computing device of claim 2, wherein the agent comprises one of a software agent or a live agent. (See Coleman paragraph 483 where the data sent to the cloud is analyzed by a human analyst or automatically online by software)

 	Consider claim 4, where Coleman in view of Avital in view of Giancardo teaches the computing device of claim 2, the operations further comprising: receiving an unlock message from the agent; and in response to the unlock message, enabling the user to login to the computing device. (See Avital figure 5 and col 8 line 37-col 9 line 52 where Avital teaches a step 250 where a command to the requesting device is sent to request that the user unlock the device.) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coleman by implementing a login procedure in response to an authentication request. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using known implementations of user authentication to yield predictable results. (See Coleman paragraph 75)

 	Consider claim 6, where Coleman in view of Avital in view of Giancardo teaches the computing device of claim 1, wherein, before administering the alertness test to the user, the operations further comprise: receiving additional sensor data from the plurality of sensors, wherein the additional sensor data comprises at least one of: image data provided by a camera sensor; (See Coleman paragraph 336 where the sensors include an infrared camera)  or audio data provided by a microphone; (See Coleman paragraph 336 where the sensors include a microphone) and determining, using an artificial intelligence algorithm and based on the additional sensor data, that the additional sensor data indicates (See Coleman paragraph 150-152, 336, 418 where the sensors include EEG signals trained by machine learning methods where the EEG signals can be used to determine fatigue)

 	Consider claim 7, where Coleman in view of Avital in view of Giancardo teaches the computing device of claim 1, wherein, before administering the alertness test to the user, the operations further comprise: receiving biometric data provided by a heartrate monitor of a smartwatch that is connected to the computing device, the biometric data comprising a heartrate of the user; (See Coleman paragraph 447) and determining, using an artificial intelligence algorithm and based on the biometric data, that the biometric data indicates that the user is in an impaired state of consciousness. (See Coleman paragraph 219, 232, 417-418, 430 where Coleman discusses measuring heart rates and using machine learning to train biological signal data) 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coleman in view of Avital in view of Giancardo, as applied to claim 1 above in further view of Darby et al. (US2002/192624)

 	Consider claim 5, where Coleman in view of Avital in view of Giancardo teaches the computing device of claim 1, enabling the user to login to the computing device (See Avital figure 5 and col 8 line 37-col 9 line 52 where Avital teaches that after receiving an authentication request a login procedure 220 begins.) however they do not explicitly teach the operations further comprising: after a predetermined amount of time has elapsed, administering the alertness test to the user a second time; determining that the user has passed the alertness test the second time. However, in the analogous field of endeavor of cognitive testing Darby teaches the limitation. (See Darby paragraph 130 where if cognitive impairment is not indicated a period of time may elapse before another test is administered.) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coleman to repeat the fatigue test as taught by Darby. One of ordinary skill in the art would have been motivated to perform the modification in order to account for user fatigue after a certain period of time. (See Darby paragraph 134 where tests may be administered every twenty minutes over the course of several hours)

Claim 8-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coleman in view of Avital in view of Giancardo in view of Darby 

 	Consider claim 8, where Coleman teaches a computing device comprising: a touchscreen display device; (See Coleman figure 18 and paragraph 85 where a mobile device provides feedback to the user through video graphics and tactile feedback, thus a touchscreen) one or more processors; (See Coleman paragraphs 375-376)  and one or more non-transitory computer readable media to store instructions executable by the one or more processors to perform operations comprising: determining that a user is initiating an authentication process to grant access to the computing device; (See Coleman paragraphs 87-90 where a passkey or authentication data is required to establish a connection between the client device and the SAAS platform)  receiving input data comprising at least one of a username or a password from the touchscreen display device; (See Coleman paragraph 75 where a user profile contains a user ID and password) performing a comparison of the input data to a usage profile created based on previously gathered input data; (See Coleman paragraph 75 where after a security engine provides access to the user’s profile which contains previously stored data about the user) administering an alertness test to the user; (See Coleman paragraph 430 wherein the fatigue or attention test is based upon a threshold, thus if the user falls below the threshold the user has failed the test)  determining that the user failed the alertness test; and preventing the user from gaining access to the computing device due to a determined fatigue based on the failure of the alertness test. (See Coleman paragraph 430 wherein passing fatigue or attention test is based upon passing a threshold, thus if the user falls below the threshold the user has failed the test and the device remains locked)  
	Coleman teaches granting access and an authentication process, however Coleman does not explicitly teach a login process, initiating a login processes. However, in an analogous field of endeavor of user authentication Avital teaches a login process, initiating a login processes. (See Avital figure 5 and col 8 line 37-col 9 line 52 where Avital teaches that after receiving an authentication request a login procedure 220 begins.) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coleman by implementing a login procedure in response to an authentication request. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using known implementations of user authentication to yield predictable results. (See Coleman paragraph 75)
 	Coleman teaches delivering an alertness test, however Coleman does not explicitly teach determining, based on the comparison, that the input data indicates more than a threshold number of input errors. However, in an analogous field of endeavor Darby teaches determining, based on the comparison, that the input data indicates more than a threshold number of input errors. (See Darby figure 6 and paragraph 104 where if a threshold number of incorrect responses triggers a trial requiring response at step 611)  Therefore, it would have been obvious for one of ordinary skill in the art to modify Coleman to determine a series of input errors as a sign that additional testing is required as taught by Darby. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of creating a better user experience by not unnecessarily testing the user. 
(See Giancardo paragraph 80, 95 where a subject can be identified to be in a state of sleep inertia which may be characterized as an impaired cognitive performance. The sleep inertia is identified by quantifying fatigue through a series of tests) Therefore, it would have been obvious for one of ordinary skill in the art to modify Coleman’s threshold of fatigue or attention required to unlock a piece of equipment (See Coleman paragraph 430) to be at the level of impaired cognitive performance due to sleep inertia as taught by Giancardo. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of ensuring safe operation for tasks demanding a certain level of attention. 

 	Consider claim 9, Coleman in view of Avital in view of Giancardo in view of Darby teaches the computing device of claim 8, the operations further comprising: automatically connecting the user to an agent at a security desk, wherein the agent comprises one of a software agent or a live agent. (See Coleman paragraph 430, 448, 456, 492 where the data is sent to a dispatcher that can monitor each driver. The dispatcher can connect to their respective team members. Thus, the dispatcher is an agent at a desk managing the safety and security of the drivers in the fleet.)

 	Consider claim 10, Coleman in view of Avital in view of Giancardo in view of Darby teaches the computing device of claim 9, the operations further comprising: receiving an unlock message from the agent; and in response to the unlock message, enabling the user to login to the computing device. (See Avital figure 5 and col 8 line 37-col 9 line 52 where Avital teaches a step 250 where a command to the requesting device is sent to request that the user unlock the device.) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to (See Coleman paragraph 75)

 	Consider claim 11, Coleman in view of Avital in view of Giancardo in view of Darby teaches the computing device of claim 8, the operations further comprising: after a predetermined amount of time has elapsed, administering the alertness test to the user a second time; determining that the user has passed the alertness test the second time; and enabling the user to login to the computing device. (See Darby paragraph 130 where if cognitive impairment is not indicated, a period of time may elapse before another test is administered.) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coleman to repeat the fatigue test as taught by Darby. One of ordinary skill in the art would have been motivated to perform the modification in order to account for user fatigue after a certain period of time. (See Darby paragraph 134 where tests may be administered every twenty minutes over the course of several hours)

 	Consider claim 12, Coleman in view of Avital in view of Giancardo in view of Darby teaches the computing device of claim 8, wherein before administering the alertness test to the user, the operations further comprise: receiving additional sensor data from a plurality of sensors connected to the computing device, wherein the additional sensor data comprises audio data provided by a microphone, the audio data including the user speaking; (See Coleman paragraph 336 where the sensors include a microphone) performing, using an artificial intelligence algorithm and based on the additional sensor data, an analysis of the audio data; and determining, based on the analysis, that the user is in an  (See Coleman paragraph 150-152, 336, 418 where the sensors include EEG signals trained by machine learning methods where the signals can be used to determine fatigue)

 	Consider claim 13, Coleman in view of Avital in view of Giancardo in view of Darby teaches the computing device of claim 8, wherein, before administering the alertness test to the user, the operations further comprise: receiving additional sensor data from a plurality of sensors connected to the computing device, wherein the additional sensor data comprises image data provided by a camera sensor; (See Coleman paragraph 336 where the sensors include an infrared camera)  performing, using an artificial intelligence algorithm and based on the additional sensor data, an analysis of facial features of the user; and determining, based on the analysis, that the user is in an impaired state of consciousness. (See Coleman paragraph 198, 336, 418 where the sensors include facial expression signals trained by machine learning methods where the signals can be used to determine fatigue)

 	Consider claim 14, Coleman in view of Avital in view of Giancardo in view of Darby teaches the computing device of claim 8, wherein, before administering the alertness test to the user, the operations further comprise: receiving biometric data provided by a heartrate monitor of a smartwatch that is connected to the computing device, the biometric data comprising a heartrate of the user; (See Coleman paragraph 447)  and determining, using an artificial intelligence algorithm and based on the biometric data, that the biometric data indicates that the user is in an impaired state of consciousness. (See Coleman paragraph 219, 232, 417-418, 430 where Coleman discusses measuring heart rates and using machine learning to train biological signal data)

 	Consider claim 15, where Coleman teaches a computing device comprising: an input device comprising at least one of a touchscreen display device, a keyboard, or a mouse; (See Coleman paragraph 527) one or more processors; (See Coleman paragraphs 375-376) and one or more non-transitory computer readable media to store instructions executable by the one or more processors to perform operations comprising: determining that a user has been granted access to the computing device; (See Coleman paragraphs 87-90 where a passkey or authentication data is required to establish a connection between the client device and the SAAS platform)  receiving input data from the input device; (See Coleman paragraph 75 where after a security engine provides access to the user’s profile which contains previously stored data about the user) performing a comparison of the input data to a usage profile created based on previously gathered input data; administering an alertness test to the user; (See Coleman paragraph 430 wherein the fatigue or attention test is based upon a threshold, thus if the user falls below the threshold the user has failed the test)   determining that the user failed the alertness test; and preventing the user from gaining access to the computing device due to a determined fatigue based on the failure of the alertness test. (See Coleman paragraph 430 wherein passing fatigue or attention test is based upon passing a threshold, thus if the user falls below the threshold the user has failed the test and the device remains locked)  
	Coleman teaches granting access and an authentication process, however Coleman does not explicitly teach a login process, initiating a login processes. However, in an analogous field of endeavor of user authentication Avital teaches a login process, initiating a login processes. (See Avital figure 5 and col 8 line 37-col 9 line 52 where Avital teaches that after receiving an authentication request a login procedure 220 begins.) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coleman by implementing a login procedure in response to an authentication request. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using known implementations of user authentication to yield predictable results. (See Coleman paragraph 75)
(See Darby figure 6 and paragraph 104 where if a threshold number of incorrect responses triggers a trial requiring response at step 611)  Therefore, it would have been obvious for one of ordinary skill in the art to modify Coleman to determine a series of input errors as a sign that additional testing is required as taught by Darby. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of creating a better user experience by not unnecessarily testing the user. 
	Coleman teaches fatigue, however Coleman does not explicitly teach an impaired state of consciousness. However, in an analogous field of endeavor Giancardo teaches an impaired state of consciousness. (See Giancardo paragraph 80, 95 where a subject can be identified to be in a state of sleep inertia which may be characterized as an impaired cognitive performance. The sleep inertia is identified by quantifying fatigue through a series of tests) Therefore, it would have been obvious for one of ordinary skill in the art to modify Coleman’s threshold of fatigue or attention required to unlock a piece of equipment (See Coleman paragraph 430) to be at the level of impaired cognitive performance due to sleep inertia as taught by Giancardo. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of ensuring safe operation for tasks demanding a certain level of attention. 

 	Consider claim 16, Coleman in view of Avital in view of Giancardo in view of Darby teaches the computing device of claim 15, the operations further comprising: automatically connecting the user to an agent at a security desk, wherein the agent comprises one of a software agent or a live agent. (See Coleman paragraph 430, 448, 456, 492 where the data is sent to a dispatcher that can monitor each driver. The dispatcher can connect to their respective team members. Thus, the dispatcher is an agent at a desk managing the safety and security of the drivers in the fleet.)

 	Consider claim 17, Coleman in view of Avital in view of Giancardo in view of Darby teaches the computing device of claim 16, the operations further comprising: receiving an unlock message from the agent; and in response to the unlock message, enabling the user to login to the computing device. (See Avital figure 5 and col 8 line 37-col 9 line 52 where Avital teaches a step 250 where a command to the requesting device is sent to request that the user unlock the device.) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coleman by implementing a login procedure in response to an authentication request. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using known implementations of user authentication to yield predictable results. (See Coleman paragraph 75)

 	Consider claim 18, Coleman in view of Avital in view of Giancardo in view of Darby teaches the computing device of claim 15, the operations further comprising: after a predetermined amount of time has elapsed, administering the alertness test to the user a second time; determining that the user has passed the alertness test the second time; and enabling the user to login to the computing device. (See Darby paragraph 130 where if cognitive impairment is not indicated a period of time may elapse before another test is administered.) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coleman to repeat the fatigue test as taught by Darby. One of ordinary skill in the art would have been motivated to perform the (See Darby paragraph 134 where tests may be administered every twenty minutes over the course of several hours)

 	Consider claim 19, Coleman in view of Avital in view of Giancardo in view of Darby teaches the computing device of claim 15, wherein, before administering the alertness test to the user, the operations further comprise: receiving additional sensor data from a plurality of sensors connected to the computing device, wherein the additional sensor data comprises image data provided by a camera sensor; (See Coleman paragraph 336 where the sensors include an infrared camera)  performing, using an artificial intelligence algorithm and based on the additional sensor data, an analysis of facial features of the user; and determining, based on the analysis, that the user is in an impaired state of consciousness. (See Coleman paragraph 198, 336, 418 where the sensors include facial expression signals trained by machine learning methods where the signals can be used to determine fatigue)

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coleman in view of Avital in view of Giancardo in view of Darby as applied to claim 15 above, in further view of Chun et al. (US2016/0142407)

 	Consider claim 20, where Coleman in view of Avital in view of Giancardo teaches the computing device of claim 15, wherein, before administering the alertness test to the user, the operations further comprise: determining, using an artificial intelligence algorithm and based on the biometric data, that the biometric data indicates that the user is sweating an abnormal amount; and determining based on the abnormal amount of sweating that the user is in an impaired state of consciousness. (See Coleman paragraph 198, 336, 418 where the sensors include bio signals trained by machine learning methods where the signals can be used to determine fatigue) however, they do not explicitly teach receiving (See Chun paragraph 37, 124, 128 where there is a sensor in a smartwatch configuration to measure the sweat condition to determine if the sweat condition falls within a predefined condition.) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coleman to include a sweat sensor as taught by Chun. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of acquiring other sensor data to account for other conditions relevant to fatigue. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809. The examiner can normally be reached 10am-6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624